Citation Nr: 1424664	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a current bilateral knee disability that was caused by running in combat boots during service.  Three brief medical opinions of record, one from a VA provider and two from private care providers, address the possible etiology of the Veteran's current bilateral knee condition and reach varying conclusions.  However, as each opinion of record is either conclusory or speculative in nature, and as the Veteran has not received a VA examination, the Board finds that a VA examination and opinion should be afforded prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Additionally, the record indicates that the Veteran underwent right total knee replacement surgery on December 30, 2004.  Although the operative report from the Veteran's subsequent left total knee replacement at the same facility is of record, the earlier right knee replacement report is not.  On remand, an attempt should be made to obtain that report.  Any additional, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the necessary authorization, attempt to obtain relevant treatment records and operative reports concerning the Veteran's right knee from St. Joseph Regional Medical Center in Lewiston, Indiana, to include records from the right total knee replacement that was scheduled for December 30, 2004.  In addition, obtain 
all relevant VA treatment records for the Veteran dating since September 2010.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current disabilities of the right and left knee diagnosed on examination.



As to each diagnosed knee disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that such disorder is causally related to service, to include the Veteran's report of frequent long distance runs in combat boots during service.  The examiner should explain the reasons for any opinion reached. 

If no opinion can be rendered without resorting to mere speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



